Citation Nr: 1129748	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial, compensable rating for bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for healed perforated left eardrum.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to September 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, inter alia, granted service connection and assigned an initial noncompensable rating for bilateral hearing loss, effective June 5, 2009 and denied a compensable rating for healed perforated left eardrum.  In March 2010, the Veteran filed a notice of disagreement (NOD) with the rating decision, and the RO issued a statement of the case (SOC) specific to the claim for a compensable rating for bilateral hearing loss in April 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2010 and indicated that he also was appealing the noncompensable rating for the healed perforated left eardrum.  Accordingly, the RO continued to deny the claims for higher ratings for bilateral hearing loss and for perforated left eardrum (as reflected in a July 2010 supplemental SOC (SSOC)).

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability).  

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In connection with the hearing, in light of the Veteran's age, the undersigned  granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matters on appeal are being remanded to the RO via the Appeals Management Center (AMC) in Washington.  VA will notify the Veteran when further action, on his part, is required.

Additionally, the Board notes that evidence has been added to the record since the August 2010 supplemental SOC.  However, as this additional evidence pertains to the Veteran's claims for a rating in excess of 20 percent for diabetes mellitus and entitlement to service connection for a kidney disorder, to include as secondary to the diabetes mellitus, remand for issuance of supplemental SOC is not necessary.  38 C.F.R. §§ 19.9, 19.31 (2010).

As a final preliminary matter, the Board notes that, in April 2011 correspondence, the Veteran raised the matters of entitlement to a disability rating in excess of 20 percent for diabetes mellitus and for service connection for a kidney disorder, to include as secondary to the diabetes mellitus.  As the claims file reflects that these claims have not yet been addressed by the RO, they are not properly before the Board; hence, these matters are referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

With regard to the Veteran's claim for a compensable rating for the bilateral hearing loss, the most recent VA examination for bilateral hearing loss was in July 2009.  During his June 2011 Board hearing, the Veteran testified that his hearing is worse than what was shown on the July 2009 audio logical evaluation.  The Board also notes that in his March 2010 NOD, the Veteran indicated that he had received treatment since July 2009 from three physicians who suggested his disability had worsened.  As such, further examination and testing in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for a compensable rating for the healed perforated left ear drum, the Board notes that perforation of the tympanic membrane warrants a 0 percent (noncompensable) rating under 38 C.F.R. § 4.87, Diagnostic Code 6211; hence, no higher rating is assignable under that diagnostic code.  However, during his June 2011 Board hearing, the Veteran testified that he experienced current residuals of a ruptured left eardrum, including occasional, recurrent ear infections and vertigo.  These assertions raise the possibility that he has current residuals of the left perforated eardrum  for which he should be compensated.  Hence, medical findings in this regard are needed.  

Accordingly, the RO should arrange for the Veteran to undergo VA Ear, Nose and Throat (ENT) examination (with audiological testing) by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled and/or testing, without good cause, shall result in a denial of the claim for an increased rating, and may result in denial of the claim for a higher initial rating (which emanates from an original claim for service connection).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy (ies) of the notice(s) of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination and testing, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the West Haven VA Medical Center (VAMC) dated through May 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the West Haven VAMC any pertinent outstanding records of evaluation and/or treatment of the Veteran since May 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), or, specific to the claim for increased rating, Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  Moreover, in adjudicating the claim for increased rating, the RO should consider the applicability of alternative diagnostic codes for evaluating any residuals of the left eardrum perforation. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the West Haven VAMC all pertinent outstanding records of evaluation and/or treatment of the Veteran, since May 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA ENT examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings as to the existence (and, if found, the frequency or severity, as appropriate) of any current residuals of perforation of the left tympanic membrane-to particularly include occasional ruptures with ear infections and vertigo, as alleged. 

Moreover, considering the testing results, along with the Veteran's documented history and assertions, the examiner should comment upon the functional effects of each disability.

All examination and testing results, along with the complete rationale for any conclusions reached, should be set forth in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority (to include, in determining whether any staged rating is warranted,   Fenderson or Hart (cited above), as appropriate, and, specific to the claim involving left eardrum perforation, the applicability of alternative diagnostic codes for rating any current residuals).

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well and clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


